Case: 14-11586   Date Filed: 01/05/2015   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11586
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 3:13-cr-00099-MCR-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

SALATHIAN L. HOUSTON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (January 5, 2015)

Before WILSON, WILLIAM PRYOR and BLACK, Circuit Judges.

PER CURIAM:
              Case: 14-11586     Date Filed: 01/05/2015   Page: 2 of 5


      Salathian Houston appeals his conviction for possession of a firearm as a

convicted felon. 18 U.S.C. §§ 922(g)(1), 924(a)(2). Houston challenges the denial

of his motion to suppress the firearm, which was discovered inside a glove

compartment of a vehicle in which he was a passenger. The district court ruled that

Houston lacked standing to challenge the search of the vehicle and he was never

seized by law enforcement, and the district court ruled alternatively that there was

no casual connection between the alleged seizure and discovery of the firearms.

We affirm.

      On denial of a motion to suppress, we review findings of fact for clear error

and the application of law to those facts de novo. United States v. Spoerke, 568
F.3d 1236, 1244 (11th Cir. 2009). We construe all facts in the light most favorable

to the government. Id.

      Houston lacked standing to challenge the search of the vehicle where the

firearm was found. Tonyetta Gaston claimed to own the vehicle, a Ford

Expedition, and it was registered to Anthony and Gloria Gaston. See Rakas v.

Illinois, 439 U.S. 128, 134, 99 S. Ct. 421, 425 (1978); United States v. Lee, 586
F.3d 859, 864–65 (11th Cir. 2009). Houston was a passenger in the Expedition, but

it was not searched following a traffic stop, which Houston could have had

standing to challenge. See Brendlin v. California, 551 U.S. 249, 255–58, 127 S. Ct.
2400, 2405–07 (2007). As Houston acknowledges in his brief, “it is undisputed


                                          2
              Case: 14-11586     Date Filed: 01/05/2015    Page: 3 of 5


[that Deputy Joshua Hendershott approached] the Expedition vehicle [while it] was

lawfully parked with the engine running.”

      Houston’s encounter with law enforcement was consensual and did not

trigger scrutiny under the Fourth Amendment. Hendershott did not “exert a show

of authority that [would have] communicate[d] to [Houston] that his liberty [was]

restrained” while he was sitting in the front passenger’s seat of the Expedition. See

United States v. Baker, 290 F.3d 1276, 1278 (11th Cir. 2002). Hendershott and the

second officer on the scene, Deputy Jeffrey Gillespie, testified that they did not

activate their emergency lights, use their loudspeaker, or unholster their guns as

they approached the Expedition and that their patrol vehicles did not obstruct the

path for the Expedition to leave the parking lot. And Houston was not seized. See

Florida v. Bostick, 501 U.S. 429, 436, 111 S. Ct. 2382, 2387 (1991); Miller v.

Harget, 458 F.3d 1251, 1257–58 (11th Cir. 2006). Hendershott walked past the

Expedition to search for its owner and did not stop to speak to Houston. Gillespie

asked Houston to leave the vehicle and, within one to two minutes, Houston did so,

underwent a pat-down search for weapons, and walked away from Gillespie.

Houston remained at the scene with a group of persons standing in front of the

Expedition and watched as Gaston refused to consent to a search of the vehicle and

asked to leave. Hendershott deployed his drug dog, the dog alerted twice for the

presence of drugs, and the two deputies discovered firearms inside the vehicle. The


                                          3
              Case: 14-11586      Date Filed: 01/05/2015   Page: 4 of 5


district court reasonably determined that “the police conduct would have

communicated to a reasonable person [in Houston’s position] that he was . . . at

liberty to ignore the police presence and go about his business.” Bostick, 501 U.S.

at 437, 111 S. Ct. at 2387 (internal quotation marks and citation omitted).

      Houston argues that he was seized because he could not depart with Gaston

in the Expedition, but we disagree. When a person’s freedom of movement is

restricted because of his reliance on a particular means of transportation, which is a

factor independent of police conduct, “the appropriate inquiry is whether a

reasonable person would feel free to decline the officers’ requests or otherwise

terminate the encounter.” Id. at 436, 111 S. Ct. at 2387. Houston walked away

from Gillespie, was free to “terminate the encounter” with the deputies, see id., and

was no longer a subject of scrutiny when Gaston refused to consent to a search of

the vehicle and asked to leave. See Brendlin, 551 U.S. at 257, 127 S. Ct. at 2407

(acknowledging that a passenger reasonably would feel that an “attempt to leave

the scene [of a traffic stop] would be . . . likely to prompt an objection from the

officer that no passenger would feel free to leave in the first place”). Houston did

not have any further interaction with the deputies until they discovered the firearms

and, even after being questioned by the deputies, Houston was allowed to leave.

Houston’s inability to leave in the Expedition “[did] not elevate [his] interaction

[with the deputies] to that of a seizure.” Baker, 290 F.3d at 1279.


                                           4
      Case: 14-11586   Date Filed: 01/05/2015   Page: 5 of 5


We AFFIRM Houston’s conviction.




                               5